Citation Nr: 1454459	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-07 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for costochondritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 2003 to October 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for costochondritis and assigned a noncompensable rating, effective October 7, 2007 (the day after the Veteran's separation from active service).  Following a June 2013 Board remand, in a September 2013 rating decision, the agency of original jurisdiction (AOJ), granted a 10 percent initial disability rating for the service-connected costochondritis, effective October 7, 2007.  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The assignment of the 10 percent disability rating for the costochondritis does not constitute the maximum available benefits for the period on appeal; therefore, the issue remains before the Board.  

Pursuant to the June 2013 Board remand instructions, the Veteran underwent a VA examination in August 2013 in order to assist in determining the current severity of the costochondritis.  The AOJ subsequently readjudicated the issue on appeal including whether referral for extraschedular rating was warranted.  As discussed below, the Board finds that the August 2013 VA examination report was thorough and adequate and in compliance with the Board's remand instructions; therefore, Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.  

In December 2012, the Veteran testified at a Board hearing before an Acting Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  The Veterans Law Judge who held the December 2012 hearing is no longer employed by the Board.  In September 2014, the Veteran was offered the opportunity to testify at another Board hearing.  No response has been received by the Veteran; therefore, the Board finds that the Veteran does not want another Board hearing and may proceed with adjudication of the issue on appeal, which includes consideration of the Veteran's hearing testimony.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

In June 2013, the Board found that the issue of service connection for gastroesophageal reflux disease (GERD), to include as secondary to medication taken for the service-connected costochondritis, has been raised by the record, but has not been adjudicated by the AOJ.  See also December 2012 Board hearing transcript.  Review of the evidence of record reflects that this issue has not yet been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's costochondritis has been manifested by severe, recurrent, and chronic chest pain with some radiation to the upper extremities that is aggravated by exertion and movement, more nearly analogous to a moderately severe to severe Muscle XXI injury.

2.  The Veteran's costochondritis does not present such an exceptional or unusual disability picture that the available schedular ratings are inadequate.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial schedular disability rating of 20 percent, but no higher, for costochondritis have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5321 (2014).

2.  The criteria for an extraschedular rating for costochondritis have not been met for any part of the initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Code 8910 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was provided notice in October 2007, prior to the initial adjudication of the claim in April 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Further, as this issue comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A.	 § 5103(a) notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA examination reports, a copy of the December 2012 Board hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).    

The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in November 2007, March 2012, and August 2013.  In an August 2014 written statement, the Veteran's representative contended that the August 2013 VA examination report and VA examiner did not adequately assess the Veteran's additional functional limitation of movement and motion that is productive of pain, weakness, and incapacitating episodes.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  The August 2013 VA examiner specifically commented on the level of functional impairment caused by the costochondritis.  The Board finds that the VA examiner was competent and qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  See Cox, 20 Vet. App. 563.  Further, there is additional medical and lay evidence of record reflecting the functional impairment caused by the service-connected costochondritis.        

As such, the Board finds that the November 2007, March 2012, and August 2013 VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to this issue.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms and functional limitations listed in the relevant criteria in the potentially applicable diagnostic codes.  

The Veteran testified at a hearing before the Board in December 2012 before a Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal.  

The Veteran testified regarding symptoms, limitations, and problems associated with the costochondritis as well as other relevant testimony such as frequency of treatment and severity of flare-ups, which serve as significant findings and rating factors in the Board's granting of a higher initial rating in this case.  As the Veteran presented evidence of symptoms and limitations due to the costochondritis and there is additionally medical evidence reflecting the severity of the costochondritis, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.    

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Initial Rating for Costochondritis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of stage ratings in this case.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is in receipt of a 10 percent initial disability rating for costochondritis rated by analogy under 38 C.F.R. § 4.73, Diagnostic Code 5399-5321 for moderate impairment of Muscle Group XXI (muscles of respiration: thoracic muscle group).  Costochondritis is not listed in the rating schedule.  Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology, are closely analogous.  38 C.F.R.	 §§ 4.20, 4.27 (2014); Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Costochondritis is an "inflammation and associated tenderness of the cartilage (i.e., the costochondral joints) that attaches the front of the ribs to the breastbone."  Gale Encyclopedia of Medicine (4th ed. 2012).  In this case, costochondritis may be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a, or alternatively as a muscle disability under 38 C.F.R. § 4.73.

In this case, the Veteran's service-connected costochondritis has been rated by analogy as an injury to Muscle Group XXI, the muscles of respiration of the thoracic muscle group.  A moderate injury warrants a 10 percent rating.  A moderately severe or severe injury warrants a 20 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5321.

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54 (2014).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effective of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii)  Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d).   

Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.  

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

The Veteran contends generally that the service-connected costochondritis has manifested in more severe symptoms than contemplated by the 10 percent initial disability rating assigned.  Specifically, in a June 2008 notice of disagreement, the Veteran contended that he is entitled to a higher disability rating because of consistent, daily chest pain.  The Veteran reported pain during hiccups and sneezing, severe flare-ups, severe chest pain when touched, and soreness after exercising when his chest expands.  In a June 2008 written statement, the representative contended that the Veteran had consistent moderate to severe chest pains and that the Veteran reported sneezing, coughing, and caring for his child are obstructed.  See also March 2009 written statement.

In a July 2008 written statement, the Veteran's spouse reported witnessing the Veteran having severe chest pains that resulted in admission to the emergency room due to heart attack-like symptoms.  The Veteran's spouse reported that the Veteran is in pain constantly regardless of activity.  See also July 2008 statements from the Veteran's friends witnessing the Veteran's severe chest pain.  In a July 2008 written statement, the Veteran reported that he has moderately severe to severe chest discomfort on a continual basis with several flare-ups that have required admittance to the emergency room.  The Veteran reported that his chest hurts when he breathes heavily, hiccups, or sneezes.  

At the December 2012 Board hearing, the Veteran testified that he experienced constant, daily chest pain that increased with activity.  The Veteran testified that the symptoms of costochondritis simulate a heart attack manifested by tight chest pain, left arm numbness, and anxiety with nausea, which require him to go to the emergency room.  The Veteran reported that he has to breathe shallower because deep breaths exacerbate the chest pain, which, in turn, causes him to feel constantly out of breath, and indicated he may have respiratory symptoms caused by the costochondritis.  The Veteran testified that he has numbness, tingling, and pain in the upper extremities and that the costochondritis "keeps setting off some type of nerve" that causes his arms to go numb.  The Veteran reported symptoms of fatigue, pain, and weakness associated with the costochondritis.  The Veteran testified that, even though he works in a sedentary job, he is unable to fulfill aspects of the job position due to the costochondritis.   

In a January 2013 written statement, the Veteran contended that the severe costochondritis causes difficulty in both work and activities of daily living.  The Veteran reported constant, radiating chest pain that is exacerbated by heavy breathing, walking, climbing stairs, exercising, and lifting objects.  The Veteran contended that he has taken many days of sick leave, left work early, cannot travel for work-related business, and cannot attend work-related functions due to severe chest pain.  In a January 2013 written statement, the Veteran's coworker reported he witnessed the Veteran missing work due to severe chest pain and that he had seen the Veteran at work clutching at his chest in severe pain.  See also January 2013 written statement from the Veteran's supervisor.

In a November 2013 written statement, the Veteran contended that the costochondritis has been manifested by increasingly severe attacks of chest pain on a daily basis that occur without incident and attempts to control the costochondritis symptoms with medication, decreasing stress, and limiting physical activity had limited success.  The Veteran contended that the costochondritis has continuously interfered with his job performance and that he has been taken to the emergency room seven times since 2004 with costochondritis symptoms that manifest suddenly in the form of chest pain and shortness of breath that mimics a heart attack.  

The Veteran further contended that the increased frequency of the costochondritis causes difficulty both with work, including being required to call in sick on several occasions, missing important meetings, and inability to travel for work due to severe pain, and with activities of daily living, including inability to engage in regular exercise, running, riding, or walking up stairs without chest pain.  The Veteran stated that the instances of severe chest pain happen spontaneously while performing sedentary functions and that these attacks last for hours, requiring strong narcotics and trips to the emergency room.  In the August 2014 written statement, the representative contended that the Veteran's costochondritis is manifested by additional functional limitation of movement that is productive of pain, weakness, and incapacitating episodes, warranting a higher disability rating.

After a review of all the evidence, both lay and medical, and resolving reasonable doubt in favor of the Veteran, for the entire initial rating period, the Board finds that a 20 percent disability rating, but no higher, under Diagnostic Code 5399-5321 for the service-connected costochondritis is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.73a.  For the entire initial rating period, the Board finds that the evidence demonstrates that the Veteran's costochondritis has been productive of moderately severe to severe impairment, and is more nearly analogous to a moderately severe to severe Muscle XXI injury.

The service treatment records and private treatment records of record detail that the Veteran has consistently reported symptoms of chest pain associated with the costochondritis.  A February 2005 treatment record notes costochondritis that is worse with movement and that the constant chest pain is nonexertional.  A March 2007 private treatment record notes that the Veteran reported mid-sternal chest pain upon inspiration and left arm numbness and tingling off and on for the previous month.  The Veteran reported shortness of breath when walking up stairs.  The private treatment record notes substernal chest pain and tenderness in the chest when touched that is worsened by breathing and not relieved by rest.  

At the November 2007 VA examination, the Veteran reported constant, localized, aching, and sharp pain in the low chest that is elicited by physical activity and relieved by rest.  The VA examiner noted the effect on the Veteran's daily activity to be moderate.  An October 2011 private treatment record notes that the Veteran reported chest pain radiating to the left upper extremity, numbness, shortness of breath walking upstairs, and nausea.  

At the March 2012 VA examination, the Veteran reported chest pain that onsets suddenly, lasting two to three hours, and that is precipitated by exercised and relieved by narcotics.  The Veteran reported visits to the emergency report three to four times during the previous year because of costochondritis symptoms.  The VA examiner noted that the costochondritis impacts the Veteran's ability to work based on the Veteran's statements that he missed days from work, went to the emergency room approximately three to four times per year, and had difficulty exercising, driving, and sleeping because of chest pain.

An October 2012 private treatment record notes that the Veteran's costochondritis was of severe intensity.  The Veteran reported symptoms occurring several times per day lasting the majority of the day that are aggravated by exertion and movement in general and relieved by pain medication.  The private treatment record notes atypical chest pain attributable to severe costochondritis that is recurrent and chronic.   

At an August 2013 VA examination, the Veteran reported that, since service separation in 2007, he has been seen at the emergency room and by a primary care physician for ongoing chest pain.  The Veteran reported constant chest pain, located on the left side of the chest, radiating to the left shoulder and arm and sometimes radiating across to the right side of the chest that increases with activities including jogging, climbing stairs, deep breath, movement, and eating.  The Veteran reported that the chest pain limits his activities and he tries to be as sedentary as possible.  The VA examination report notes that the costochondritis impacts the Veteran's ability to work based on the Veteran's report of pain in the left chest that is aggravated by minimal activities such as walking or lifting a box and the pain affects his ability to concentrate.  The Veteran reported being absent 10 to 15 days from work in the previous year because of chest pain.

The August 2013 VA examiner, upon physical examination, noted tenderness over the left second, third, and fourth costochondral junction extending laterally to the left upper pectoral area and diagnosed costochondritis affecting the left chest wall.  The VA examiner noted that the Veteran's heart and lungs were normal.  The VA examiner noted that the costochondritis causes constant pain that is aggravated by daily activities and affects the Veteran's normal daily activities, recreational activities, and ability to exercise.  The VA examiner opined that, based on history and examination, symptoms from costochondritis affect and limit the Veteran's functional ability and day-to-day activities to a moderate extent.

As detailed above, the evidence shows that, for the entire increased rating period, the costochondritis has been manifested by severe, recurrent, and chronic chest pain with some radiation to the upper extremities that is aggravated by exertion and movement, and is more closely analogous to a moderately severe or severe muscle injury under Diagnostic Code 5321.  Resolving reasonable doubt in favor of Veteran, the Board finds that an initial disability rating of 20 percent, but no higher, under Diagnostic Code 5399-5321, as analogous to a moderately severe to severe muscle injury, is warranted.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 20 percent have not been met or more nearly approximated for any part of the initial rating period.  Pursuant to this Board decision, the Veteran is being assigned a 20 percent disability rating under Diagnostic Code 5399-5321, the highest rating available under that Diagnostic Code.  The Board has considered, and found inappropriate, the assignment of any separate or higher disability ratings under any other applicable diagnostic codes in this case.  

Diagnostic Code 5297 provides ratings for removal of the ribs.  38 C.F.R. § 4.71a.  X-rays taken in connection with the November 2007 VA examination note that the Veteran's bilateral rib cage showed no evidence for fracture or other significant bone or soft tissue abnormality.  As there is no lay or medical evidence of removal of the ribs associated with the service-connected costochondritis, the Board finds that Diagnostic Code 5297 does not apply. 

At the December 2012 Board hearing, the Veteran testified that there may be respiratory symptoms, including shortness of breath, associated with the service-connected costochondritis.  A June 2011 private treatment record notes a diagnosis of dyspnea, based on pulmonary function testing but does not connect the dyspnea to the service-connected costochondritis.  Private treatment records indicate that the Veteran's chest pain is not caused by either heart or lung problems as both an EKG and chest x-rays were normal.  While the Veteran has consistently reported, both during the course of this appeal and to health care professionals, that the chest pain associated with the costochondritis causes him to breathe more shallow because breathing deeply causes chest pain (by expanding the ribs), the weight of the evidence of record is against a finding that the costochondritis has been manifested by actual impairment of the respiratory system; therefore, the Board finds that rating the disability as analogous to a respiratory disorder would not provide an apt measure of impairment.  38 C.F.R. § 4.97 (2014).    

Further, as noted above, the Veteran has consistently reported that the symptoms of the costochondritis largely mirror those seen during heart attacks; however, heart disease is not shown by the evidence of record.  A March 2007 private treatment record notes that the Veteran had no cardiac problems, coronary artery disease or associated symptoms of difficulty breathing.  X-rays taken in connection with the November 2007 VA examination note an impression of a normal chest.  An October 2012 private treatment record notes that the Veteran was seen by two cardiologists with normal reports.  Based on the evidence of record, the Board finds that rating the disability as analogous to heart disease would not provide an apt measure of impairment.  38 C.F.R. § 4.104 (2014).    
  
The Board also finds that a separate rating is not warranted based on neurologic impairment.  At the December 2012 Board hearing, the Veteran testified that the costochondritis "keeps setting off some type of nerve" in his upper extremities that causes his arms to go numb.  Lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

Regarding the Veteran's statements that the costochondritis is affecting a "nerve" in his upper extremities, the Veteran is competent to report specific symptoms of left arm numbness and radiation of pain.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the left upper extremity numbness and radiating pain, to include whether it is caused by a separate neurologic disorder (such as myelopathy) that is related to the service-connected costochondritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the Veteran's reported left arm numbness is a complex etiological question involving internal and unseen system processes unobservable by the Veteran.  

The Board does not find the Veteran competent to provide an opinion as to the relationship between the service-connected costochondritis and the reported left arm numbness.  Additionally, the symptoms of left arm numbness overlap with other disorders.  To differentiate upper extremity numbness attributable to costochondritis from numbness due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of left arm numbness.  Here, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of the reported left arm numbness.  

Further, an October 2010 private treatment record notes that the Veteran reported severe left arm pain that radiates from the chest/shoulder with cough.  The private treatment record notes nonradicular radiation and that an EKG was normal.  While the Veteran has reported left arm numbness, the evidence does not support a finding of neurologic impairment associated with the service-connected costochondritis; therefore, the Board finds that a separate rating is not warranted based on neurologic impairment.    
  
Finally, the Veteran is also not entitled to a separate or higher rating for the costochondritis under Diagnostic Code 5003.  Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also 38 C.F.R. § 4.14 (2014) ("Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.").  The Board finds that the painful limitation of motion (being unable to breathe deeply, i.e., move the breastbone and ribs fully) and weakness associated with the Veteran's costochondritis is already contemplated and compensated in the assigned 20 percent rating under Diagnostic Code 5399-5321 as analogous to a moderately severe or severe muscle injury.  As the painful motion and weakness attributable to the costochondritis overlaps with the symptomatology upon which the 20 percent rating under Diagnostic Code 5399-5321 has been based, the Board finds that a separate rating under Diagnostic Code 5003 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  Moreover, the highest available rating under Diagnostic Code 5003 in this case is 10 percent; thus, Diagnostic Code 5003 does not allow for a higher rating than the 20 percent disability rating assigned under Diagnostic Code 5399-5321.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's costochondritis has caused pain and weakness, which has restricted overall motion; however, as noted above, after taking into account the additional functional limitation due to pain and weakness, the evidence of record does not support a finding that the Veteran has significant limitation of motion of the chest, sternum, or ribs.  As such, the degree of functional impairment does not warrant a higher rating based on limitation of motion.

For the reasons discussed above, the Board finds that the Veteran's disability picture is more nearly analogous to the criteria for a 20 percent moderately severe or severe muscle disability, as reflected by the Veteran's symptoms and the level of impairment caused by the costochondritis; therefore, resolving reasonable doubt in favor of the Veteran, a disability rating of 20 percent, but no higher, for the service-connected costochondritis is warranted for the entire initial rating period.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for the costochondritis for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In January 2013 written statements, the Veteran contended that he is entitled to at least a disability rating of 30 percent, if not higher, on an extraschedular basis for the service-connected costochondritis.  The Veteran asserted that he is not rated accurately under the schedular criteria with regards to the consistent chest pain.  The Veteran contended that, while the costochondritis is rated by analogy to a muscle injury, the disability is not associated with any in-service trauma or physical damage as a result of a projectile; therefore, the Veteran contended that he is entitled to an extraschedular disability rating as the muscle diagnostic code is inadequate.  The Veteran further contended that there is no other diagnostic code under the available schedular rating criteria that adequately rates the effects of the costochondritis.  

In January 2013 written statements, the Veteran's coworkers reported that the Veteran had missed work on numerous times due to severe chest pain.  In a November 2013 written statement, the Veteran contended that he is entitled to an extraschedular rating of 30 percent because the symptoms of the costochondritis are not contemplated by the disability rating currently assigned under Diagnostic Code 5321 as analogous to an injury of the muscles of respiration because the costochondritis is not associated with any in-service trauma or physical damage as the result of a projectile.  

The Veteran contended that the costochondritis has continuously interfered with his job performance and that he has been taken to the emergency room seven times since 2004 with costochondritis symptoms that manifest suddenly in the form of chest pain and shortness of breath that mimics a heart attack.  See also January 2013 written statement (the Veteran reported symptoms of chest pain and left arm numbness mirroring a heart attack).  The Veteran further contended that the increased frequency of the costochondritis causes difficulty both with work and the activities of daily living.  

Turning to the first step of the extraschedular analysis, after a thorough consideration of the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against referral for an extraschedular rating for the service-connected costochondritis because all the symptomatology and impairment caused by the costochondritis are specifically contemplated by the schedular rating criteria; therefore, no referral for extraschedular consideration is required.  The Veteran's costochondritis has been manifested by severe, recurrent, and chronic chest pain with some radiation to the upper extremities that is aggravated by exertion and movement.  The rating schedule specifically provides that, where a particular disability for which the veteran has been service connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann, 3 Vet. App. at 349-50; Pernorio, 2 Vet. App. at 629.  The manifestations of the costochondritis, which affects the chest, have been rated by analogy to impairment of Muscle Group XXI (muscles of respiration: thoracic muscle group), which provides ratings based on moderate, moderately severe, and severe impairment.

Further, the schedular rating criteria specifically provide ratings based on painful limitation of motion to a noncompensable degree (Diagnostic Code 5003), including motion limited to orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  Comparing the Veteran's disability level and symptomatology of the costochondritis to the rating schedule, the degree of disability throughout the initial rating period is contemplated by the rating schedule; therefore, the assigned rating is adequate.  

As noted above, the Veteran has contended that the costochondritis has interfered with his employment, causing him to miss days at work due to chest pain, as well as resulted in frequent trips to the emergency room.  The Board finds that the costochondritis disability picture is contemplated by the rating schedule and the assigned schedular rating is adequate to rate the costochondritis; therefore, the Board need not discuss the interference with employment caused by the costochondritis or whether the costochondritis has resulted in frequent periods of hospitalization.  Indeed, the fundamental assumption underlying the Veteran's 20 percent schedular rating is that the costochondritis results in occupational impairment.  38 C.F.R. § 4.1; see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (stating that a "high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment").

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the costochondritis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  At the December 2012 Board hearing, the Veteran testified that he is currently employed.  While the Veteran has made statements that he has had to miss days of work due to costochondritis symptoms, the Veteran has not contended that he is unemployed because of his service-connected disabilities and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

An initial disability rating of 20 percent, but no higher, for the service-connected costochondritis is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


